Opinion of the Court
DARDEN, Judge:
The accused pleaded guilty to two specifications of desertion charged as violations of Article 85, Uniform Code of Military Justice, 10 USC § 885. The law officer’s investigation into the providence of the plea is equal to that in United States v Care, 18 USCMA 535, 40 CMR 247. Indeed, in this instance, the law officer itemized the elements of the offenses charged and the accused conceded his guilt. We, therefore, consider Green’s plea providently entered.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.